RYDER, Judge.
William R.B. West appeals a trial court order which held him in contempt for failing to appear as a juror. We must reverse appellant’s judgment and sentence for contempt because the judgment failed to recite the facts upon which the adjudication was based as required by Florida Rule of Criminal Procedure 3.840(a)(6). Furthermore, because there is insufficient evidence that appellant was duly summoned, we order that the appellant be discharged. Starchk v. Wittenberg, 411 So.2d 1000 (Fla. 5th DCA 1982).
Reversed.
SCHEB, A.C.J., and CAMPBELL, J., concur.